     Case 4:20-cv-00060-TKW-MAF Document 10 Filed 06/08/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

HAROLD SEYMORE,

      Plaintiff,

v.                                                 Case No. 4:20cv60-TKW-MAF
CAPTAIN J. CHUN, et al.,

      Defendants.
                                           /

                                     ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 9). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge’s

determination that this case should be dismissed for failure to prosecute and failure

to comply with a court order. Accordingly, it is

      ORDERED that the magistrate judge’s Report and Recommendation is

adopted by the Court and incorporated into this Order, this case is DISMISSED, and

the Clerk shall close the file.

      DONE and ORDERED this 8th day of June, 2020.

                                  T. Kent Wetherell, II
                                  T. KENT WETHERELL, II
                                  UNITED STATES DISTRICT JUDGE
